Citation Nr: 0309179	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $36,018.53.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Nashville, Tennessee.


REMAND

In this case, the veteran was awarded VA improved pension 
benefits effective February 1994.  The veteran's award was 
based on his report of having no income from any source.  In 
pertinent part, the veteran has verified that he was employed 
and earned income from wages during November and December 
1996, during 1997, and in January 1998.  The Board notes, 
however, that the veteran has not furnished specific 
information regarding the amount of income earned during the 
period in question and he disputes that the earned income 
used by the RO in calculating the amount of the overpayment 
at issue was too high.  He has also indicated some 
discrepancies regarding the exact months during which he 
earned income from wages.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In the instant case, the RO should further notify the veteran 
of the directives of VCAA.  He is hereby informed that he may 
submit information in support of his claim which would verify 
the amount of income earned during the years of 1996, 1997, 
and 1998.  The veteran may submit documentation such as his 
W-2 statements, documentation from employers, or other 
supporting information.  The veteran should specifically 
indicate, on a monthly basis, what his earned income was 
during 1996, 1997, and 1998.

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should provide the appellant 
the opportunity to verify his income for 
1996, 1997, and 1998, by submitting, for 
instance, his W-2 statements, 
documentation from employers, or other 
supporting information.  The veteran 
should specifically indicate, on a 
monthly basis, what his earned income was 
during 1996, 1997, and 1998.

2.  The Committee/RO should comply with 
VCAA directives.

3.  The Committee/RO should clearly state 
whether they accept or reject the 
veteran's report that he stopped working 
in January 1998 and did not work again 
until April or May 1999.

4.  The veteran is informed that he 
should consider contacting, in person, 
his representative or VA employee so that 
he can present his best evidence. 

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


